Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2012/0098368 to Xiong et al., in view of Japanese Patent Publication No. 2002-352318 to Minemura.
Claim 2: Xiong discloses an electric actuator (FIG. 13), comprising:
a drive part 1;
a motion conversion mechanism part 9b, 4, 5 configured to convert a rotary motion from the drive part 1 into a linear motion in an axial direction parallel to an output shaft of the drive part 1; and
a lock mechanism part 6, 7a, 7b configured to prevent the motion conversion mechanism part 9b, 4, 5 from converting the rotary motion into the linear motion.
Xiong does not disclose wherein the lock mechanism part 6, 7a, 7b comprises:
a rotary motor;
lock member, which is driven by the rotary motor so as to be brought into at least any one of a locking state of preventing the motion conversion mechanism part 9b, 4, 5 from converting the rotary motion into the linear motion and an unlocking state of releasing the locking state; and
a sliding screw device, which is configured to convert a rotary motion of the rotary motor into a linear motion, to thereby drive the lock member, and
wherein the sliding screw device is a member that is separate from the lock member and is configured to convert the rotary motion of the rotary motor into the linear motion, to thereby drive the lock member. 
Rather, Xiong discloses an electromagnet 6 that is used to force brake discs 7a, 7b together so as to bring into at least any one of a locking state of preventing the drive by the motion conversion mechanism part 9b, 4, 5 and an unlocking state of releasing the locking state.  The Office notes that those having ordinary skill in the art would readily understand that electrical power is required to move the lock mechanism part 6, 7a, 7b of Xiong, which includes an electromagnet 6, between the locking and unlocking states.
The Office turns to FIG. 7 of Minemura, which teaches a lock mechanism part 21 for a bicycle parking facility 2.  The lock mechanism part 21 comprises:
a rotary motor 58; and
a lock member (distal right end of 55 shown in FIG. 7), which is driven by the rotary motor 58 so as to be brought into at least any one of a locking state and an unlocking state of releasing the locking state; and
a sliding screw device (57 and left side of 55 shown in FIG. 7), which is configured to convert a rotary motion of the rotary motor 58 into a linear motion, to thereby drive the lock member, and
separated by a distance.  In the case of Minemura, the distal right end of 55 is separated laterally from a threaded portion of 55 which is threadably engaged with 57) from the lock member and is configured to convert the rotary motion of the rotary motor 58 into the linear motion, to thereby drive the lock member.
The Office finds that the Minemura teaching is analogous art because it satisfies the second prong of the test provided within MPEP 2141.01(a).  That is, the Minemura teaching is reasonably pertinent to the problem faced by the inventor (i.e., elements of a lock mechanism part).  The Office also notes that those having ordinary skill would appreciate that the lock mechanism part taught by Minemura can remain in the locking state regardless of whether electrical power is supplied or not.
Thus, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electric actuator disclosed by Xiong such that lock mechanism part 6, 7a, 7b of Xiong (an electromagnet used to bring brake discs together) is replaced with the lock mechanism part 21 taught by Minemura, which includes:
a rotary motor;
a lock member, which is driven by the rotary motor so as to be brought into at least one of a locking state of preventing the motion conversion mechanism part from converting the rotary motion into the linear motion and an unlocking state of releasing the locking state; and
a sliding screw device, which is configured to convert a rotary motion of the rotary motor into a linear motion, to thereby drive the lock member, and

Claim 3: Xiong does not disclose the elements introduced in Claim 3.  However, the lock mechanism part taught above by Minemura further teaches an actuator case 54, which comprises a rotation restriction part 63 configured to restrict a rotation of a member of the sliding screw device 57, 55 performing the linear motion when the rotary motor 58 performs rotational drive.
Accordingly, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the lock mechanism part of the electric actuator disclosed by Xiong, as modified above by Minemura in the rejection of Claim 2, with an actuator case, which comprises a rotation restriction part configured to restrict a rotation of a member of the sliding screw device performing the linear motion when the rotary motor performs rotational drive, so that the locking state can be maintained regardless of whether electrical power is supplied to the electric actuator or not.
Claim 4: Xiong does not disclose the elements introduced in Claim 4.  However, the lock mechanism part taught above by Minemura further teaches wherein one of a sliding screw nut 55 and a sliding screw shaft 57 forming the sliding screw device is fixed to the lock member 55, and another one of the sliding screw nut 55 and the sliding screw shaft 57 is fixed to an output shaft 59 of the rotary motor 58,

A machine translation of Minemura teaches that the “lock bolt 55 is inserted into a fixed guide 54 via a guide bush 63 so as to be slidable and non-rotatable in a length direction (italics used for emphasis).”  It would have been obvious to those having ordinary skill in the art at the time of filing to provide the lock bolt 55 and the guide bush 63 with a non-circular profile, such as a square or rectangular profile, in order to transform the rotary motion of the screw 57 into linear motion of the lock bolt 55.
Thus, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the lock mechanism part of the electric actuator disclosed by Xiong, as modified above by Minemura in the rejection of Claim 3, with one of a sliding screw nut and a sliding screw shaft forming the sliding screw device [which] is fixed to the lock member, and another one of the sliding screw nut and the sliding screw shaft [which] is fixed to an output shaft of the rotary motor, wherein a distal end portion side of the lock member is formed into a flat plate shape, and wherein a through hole having a rectangular cross section, into which the distal end portion side of the lock member is inserted, is formed in the actuator case, as taught by Minemura, so that the locking state can be maintained regardless of whether electrical power is supplied to the electric actuator or not.
Claim 5: As described above, Xiong does not disclose the elements recited in Claim 5.  However, in view of the Minemura teaching described above, the electric actuator according to claim 4, as modified above by Minemura, discloses wherein the distal end portion side of the lock member is arranged coaxially with the output shaft of the rotary motor.

Response to Arguments
Applicant's arguments filed on 03/15/2020 have been fully considered but they are not persuasive.
The limitation recited in Claim 2 is interpreted broadly and the Office submits that the cited art reads on amended Claim 2, as explained above in the rejection of Claim 2.

Allowable Subject Matter
Claims 1 and 7-15 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658